DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change of the Examiner of Record
	Please note: the examiner of record has changed (see “Future Correspondence” section below). However, the Technology Center (TC1600) and Art Unit (AU1658) remain the same.
Status of the Claims
	Claims 1-13 were originally filed August 22, 2019.
	The preliminary amendment received August 22, 2019 canceled claims 1-15 and added new claims 16-27. Please note: it is unclear why claims 14 and 15 were canceled when the claims were not previously part of the original claim set.
	The amendment received October 15, 2021 amended claims 16, 18, and 27; canceled claim 25; and added new claims 28-32.
	The amendment received April 20, 2022 cancelled claims 21 and 27; amended claims 22, 24, 26, and 28-32; and added new claims 33-39.
	Claims 16-20, 22-24, 26, and 28-39 are currently pending.
	Claims 26 and 28-32 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group III (claims 26-27; now claims 26 and 28-32) in the reply filed on October 15, 2021 is acknowledged.

Claims 16-20, 22-24, and 33-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.

Applicant’s election of SEQ ID NO: 1 wherein residues P4-P1’ are SLLRV instead of AIPMS in the reply filed on October 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Potential Rejoinder
	Applicants elects claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The present application is a 371 (National Stage) of PCT/EP2018/054490 filed February 23, 2018 which claims foreign priority to EP 17157527.7 filed February 23, 2017.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821€ requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a “Sequence Listing,” as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 – 1.825. This “Sequence Listing” part of the disclosure may be submitted:
In accordance with 37 CFR 1.821€(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter “Legal Framework”) as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821€(1) on read-only optical disc(s) as permitted by 37 CFR 1.52€(1)(ii), labeled according to 37 CFR 1.52€(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52€(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821€(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821€(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1€ above (37 CFR 1.821€(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821€(3)), 37 CFR 1.821€(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the “Sequence Listing” required by 37 CFR 1.821€ is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821€(1)(ii) or 1.821€(2)(ii) requires submission of a statement that the “Sequence Listing” content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the “Sequence Listing” required by 37 CFR 1.821€ is filed on paper or read-only optical disc, then 37 CFR 1.821€(1)(ii) or 1.821€(2)(ii) requires submission of a statement that the “Sequence Listing” content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See Table 1. Table 1 refers to segments of longer disclosed SEQ ID NOs: and/or peptides of P4-P4’. Therefore, the sequences can be referred to as residues #-# of SEQ ID NO: # is part of longer disclosed SEQ ID NOs: or require new SEQ ID NOs: for the fragments of P4-P4’.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
	The indication of allowable subject matter is hereby withdrawn in view of the art rejections below.
Withdrawn Objections
	The objections to the specification regarding SEQ ID NOs: and hyperlinks are withdrawn in view of the amendment received April 20, 2022.

	The objection to the claims regarding the lack of SEQ ID NOs: is withdrawn in view of the amendment received April 20, 2022.
New Objections
Claim Objections
Claim 26 is objected to because of the following informalities: the personalization of inanimate objects is not typical of scientific writing. The following is suggested: “residues of the reactive center loop (RCL)” (i.e. “the” instead of “its”). Appropriate correction is required.

Claims 29 and 30 are objected to because of the following informalities: applicants may wish to consider the dependency of the claims (e.g. claim 29 dependent on claim 28 and claim 30 dependent on claim 29). Therefore, claims 29 and 30 would be further limiting/narrowing claim 28. Appropriate correction is required.
Claim 32 is objected to because of the following informalities: applicants may wish to consider the dependency of the claim (e.g. claim 32 dependent on claim 31). Therefore, claim 32 would be further limiting/narrowing claim 31. Appropriate correction is required.
Withdrawn Rejections
	The rejection of claims 26-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment received April 20, 2022 and/or in light of the new 35 U.S.C. 112 rejection below.

	The rejection of claims 26, 28, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Felber is withdrawn in view of the claim amendment received April 20, 2022.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed modified 1-antitrypsin. For example, it is unclear if P4-P1 must be SEQ ID NOs: 12-28 or encompass mutated versions of SEQ ID NOs: 12-28. The following is suggested:
26. A modified 1-antitrypsin wherein residues P4-P1 of the reactive center loop (RCL) are selected from the group consisting of SMTR (SEQ ID NO: 12), SGQR (SEQ ID NO: 13), …and SLLR (SEQ ID NO: 28) wherein the modified 1-antitrypsin has increased inhibition of plasma kallikrein (PK) and inhibits PK more strongly than thrombin and/or APC.
28. The modified 1-antitrypsin of claim 26, further comprising a mutation in P1’ wherein P1’ is selected from the group consisting of: Q, F, H, R, K, C, L, Y, N, I, D, W, E, V, M, A, T, and P.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 depends on independent claim 26. Claim 31 requires that the modified 1-antitrypsin be further modified to have a reduced susceptibility to oxidation. The specification at paragraph 86 teaches that amino acids M, C, H, Y and sometimes P, K, and R are susceptible to oxidation. Paragraph 86 also specifically refers to changing the methionine at residues 351(P8) or 358(P1) to reduce oxidation. Since SEQ ID NOs: 12-28 contain amino acids M, H, Y, P, K, and R, present claim 31 reads on modified SEQ ID NOs: 12-28. Thus, the closed Markush group of independent claim 26 is broadened to include mutated sequences. Furthermore, since SEQ ID NOs: 12-28 alter the proline at P2 and the methionine at P1, it appears that the sequences have already been modified to reduce oxidation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huntington et al. U.S. Patent Application 2016/0311887 published October 27, 2016; Felber et al., 2006, Mutant recombinant serpins as highly specific inhibitors of human kallikrein 14, FEBS Journal, 273: 2505-2514 (provided by applicants in the IDS); and Silverman et al. U.S. Patent Application Publication 2011/0288005 published November 24, 2011.
For present claims 26 and 28-32, Huntington et al. teach modified 1-antitrypsin wherein the modification is at P4, P2, P1, and P1’ of the reactive center loop (RCL) to increase activity wherein P4 is S; P2 is D, Q, N, Y, L, V, R, H, K, C, or T; P1 is R or K; and P1’ is Q, N, Y, I , M, V, R, H, K, C, A, or E (please refer to the entire specification particularly the abstract; paragraphs 8-12, 17, 33-63; claims).
However, Huntington et al. do not specifically teach altering P3 of the RCL.
For present claims 26, 28, 29, 31, and 32, Felber et al. teach mutant 1-antitrypsins wherein P3 is L or V; P2 is Q or D; P1 is R; and P1’ is A with increased specificity (please refer to the entire reference particularly Table 1).
However, Huntington et al. do not specifically teach P8 is valine.
For present claims 31 and 32, Silverman et al. teach modified 1-antitrypsin wherein methionine and valine can be substituted (i.e. P8; please refer to the entire specification particularly the abstract; paragraphs 11, 72, 92, 114-120; Tables 1 and 2). 
The claims would have been obvious because a particular known technique (i.e. mutating residues in the RCL of 1-antitrypsin to alter function) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huntington et al. U.S. Patent Application 2016/0311887 published October 27, 2016 and Bock U.S. Patent Application Publication 2007/0259809 published November 8, 2007.
For present claims 26 and 28-32, Huntington et al. teach modified 1-antitrypsin wherein the modification is at P4, P2, P1, and P1’ of the reactive center loop (RCL) to increase activity wherein P4 is S; P2 is D, Q, N, Y, L, V, R, H, K, C, or T; P1 is R or K; and P1’ is Q, N, Y, I , M, V, R, H, K, C, A, or E (please refer to the entire specification particularly the abstract; paragraphs 8-12, 17, 33-63; claims).
However, Huntington et al. do not specifically teach altering P3 or P8 of the RCL.
For present claims 26 and 28-32, Bock teaches modifying the RCL of ATIII to alter function particularly P3 to D, E, G, K, L, P, A, F, V, or W and P8 to valine (please refer to the entire specification particularly paragraphs 37, 63, 70, 71, 88-101, 105, 107-115). Regarding the high homology between 1-antitrypsin and ATIII, particularly in the RCL, please refer to Kurachi et al., 1981, Cloning and sequence of cDNA coding for 1-antitrypsin, PNAS, 78(11): 6826-6830.
The claims would have been obvious because a particular known technique (i.e. mutating residues in the RCL of 1-antitrypsin and/or related polypeptides to alter function) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Filion et al., 2004, Full or Partial Substitution of the Reactive Center Loop of -1-Proteinase Inhibitor by that of Heparin Cofactor II: P1 Arg is Required for Maximal Thrombin Inhibition, Biochemistry, 43: 14864-14872. P3 is M or A.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658